Citation Nr: 1037521	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, evaluated as noncompensable prior to January 17, 2009 and 
20 percent disabling from January 17, 2009 onward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1946 to December 
1947. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the RO in 
Muskogee, Oklahoma, which in pertinent part granted service 
connection for a bilateral hearing loss disability and assigned a 
noncompensable initial rating.  

During the pendency of the appeal, an increased initial 
evaluation from noncompensable to 20 percent was granted, 
effective January 17, 2009, for bilateral hearing loss in a 
February 2009 rating decision.  The Board notes, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  In this case, the Veteran has 
expressly stated that he continues to seek a higher initial 
rating.  See VA Form 9, December 2008.  As such, the claim 
remains on appeal.

In August 2010, the Veteran withdrew his earlier request for a 
Board hearing at the RO; as such, the Board may proceed with 
appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to January 17, 2009, the Veteran's bilateral hearing 
loss disability was manifested by hearing loss corresponding to 
auditory acuity level I in the right ear and III in the left ear, 
per Table VI of the VA schedule of ratings.  

2.  From January 17, 2009 onward, the Veteran's bilateral hearing 
loss disability has been manifested by hearing loss corresponding 
to auditory acuity level V in the right ear and VI in the left 
ear, per Table VI of the VA schedule of ratings.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral 
hearing loss prior to January 17, 2009 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
4.86, Diagnostic Code 6100 (2009).

2.  The criteria for an initial rating in excess of 20 percent 
disabling for bilateral hearing loss from January 17, 2009 onward 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in November 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claim, 
and advised to send any medical reports that he had.  He was also 
told that it was ultimately his responsibility to support the 
claim with appropriate evidence.  In addition, the letter 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  

Furthermore, the Board notes that a letter dated in August 2009 
advised the Veteran of the relevant Diagnostic Codes that would 
be applied for purposes of evaluating his disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded by, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Subsequently, the Veteran's claim was readjudicated in a 
September 2009 supplemental statement of the case (SSOC).  Thus, 
there was no deficiency in notice and a harmless error analysis 
is not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran a QTC audiological examination in 
December 2007.  Thereafter, in his VA Form 9, the Veteran 
contended that his hearing loss disability had since worsened due 
to bleeding.  In January 2009, the Veteran was afforded another 
QTC audiological examination.  The Board finds the examination 
reports on file to be adequate for rating purposes.  During the 
course of the appeal, Compensation and Pension (C&P) hearing 
examination worksheets were revised to include a discussion of 
the effect of the veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2009).  However, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court noted that even if an audiologist's 
description of the functional effects of the veteran's hearing 
disability was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  To the extent that there may be such a defect here, 
no prejudice has been demonstrated.  Indeed, the January 2009 
examination report identified the functional impairment of the 
Veteran's hearing loss as difficulty hearing and difficulty 
understanding conversations.  Thus, it is established that the 
functional effects of the Veteran's hearing loss disability were 
considered by a VA audiologist.  The Veteran has not alleged any 
prejudice caused by a deficiency in the December 2007 and January 
2009 audiological examinations.  In sum, the Board finds that the 
functional effects of the Veteran's disability were adequately 
addressed by these examinations, and that the RO and the VA 
audiologists have demonstrated substantial compliance with all 
applicable regulatory provisions.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009); Martinak, 21 Vet. App. at 455 (citing Cintron v. 
West, 13 Vet. App. 251, 259 (1999) (VA has no obligation to read 
a veteran's mind).  For these reasons, an additional audiological 
examination is not necessary in this case in order to adjudicate 
the Veteran's claim for a higher initial evaluation for his 
bilateral hearing loss.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Initial Ratings

The Veteran is seeking a higher initial rating for his bilateral 
hearing loss disability.  He is currently assigned a 
noncompensable rating prior to January 17, 2009 and a 20 percent 
rating from January 17, 2009 onward.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the veteran 
has timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to compensate 
him for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, measured 
by puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity, through Level XI for profound 
deafness.  VA audiometric examinations are conducted using a 
controlled speech discrimination test together with the results 
of a puretone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R.  § 4.85.

a.	Prior to January 17, 2009

The Veteran's bilateral hearing loss is presently evaluated as 
noncompensable for the period prior to January 17, 2009.

The Veteran was afforded a QTC examination in November 2007 to 
assess the current nature and etiology of his bilateral hearing 
loss disability.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
50
60
LEFT
35
30
60
80
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 84 percent in the left ear.  
Puretone averages were 40 dB in the right ear and 60 dB in the 
left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  The right ear had a puretone average of 40 dB 
and a speech recognition score of 94; therefore the right ear 
receives a designation of I.  The left ear had a puretone average 
of 60 dB and a speech recognition score of 84; therefore the left 
ear receives a designation of III.  The point where I and III 
intersect on Table VII then reveals the disability level for the 
Veteran's hearing loss, which in this case does not reach a 
compensable level.  

The regulations have two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if 
puretone thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation 
can be based either on Table VI or Table VIa, whichever results 
in a higher evaluation.  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of amplification 
needed to attempt to conduct a speech discrimination test would 
be painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 25209 
(May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or Table 
VIa, whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment that is 
an extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  In the 
instant case, the Veteran's disability does not reflect either of 
the exceptional hearing loss patterns at any time prior to 
January 17, 2009.

In light of the foregoing, the Board finds that there is no 
evidence showing that the Veteran is entitled to a compensable 
rating for bilateral hearing loss prior to January 17, 2009.  The 
noncompensable evaluation currently assigned adequately reflects 
the clinically established impairment experienced by the Veteran.  
Thus, his request for a compensable evaluation is denied.  See 38 
C.F.R. §§ 4.85, 4.86, 4.87.  The Board has considered the 
possibility of staged ratings.  See Fenderson, supra; Hart, 
supra.  However, as the criteria for a compensable rating have 
not been met at any time during this period, staged ratings are 
inapplicable. 

a.	From January 17, 2009 onward

The Veteran's bilateral hearing loss is currently evaluated as 20 
percent disabling for the period from January 17, 2009 onward.  

In January 2009, the Veteran was provided another QTC 
audiological examination.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
40
45
70
70
LEFT
45
45
70
80
80

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and 70 percent in the left ear.  
Puretone averages were 56 dB in the right ear and 69 dB in the 
left ear.  

Applying Table VI in 38 C.F.R. § 4.85, the right ear had a 
puretone average of 56 dB and a speech recognition score of 74; 
therefore the right ear receives a designation of V.  The left 
ear had a puretone average of 69 dB and a speech recognition 
score of 70; therefore the left ear receives a designation of VI.  
The point where V and VI intersect on Table VII then reveals the 
disability level for the Veteran's hearing loss, which warrants a 
20 percent disability rating.  

As noted above, the regulations have two provisions for 
evaluating veterans with certain patterns of hearing impairment 
that cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 
4.86(a) indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table VI 
or Table VIa, whichever results in a higher evaluation.  38 
C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz, the Roman numeral designation for hearing impairment will 
be chosen from either Table VI or Table VIa, whichever results in 
the higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Here, however, the Veteran's 
disability does not reflect either of the exceptional hearing 
loss patterns at any time from January 17, 2009 onward.

The Board has also considered the possibility of staged ratings, 
but concludes that the criteria for a rating in excess of 20 
percent have at no time been met during the period on and after 
January 17, 2009.  See Fenderson, supra; Hart, supra.  
Accordingly, staged ratings are inapplicable. 

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for a higher initial rating for 
bilateral hearing loss from January 17, 2009 onward.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board acknowledges the Veteran's contention that he deserves 
a higher initial rating for his bilateral hearing loss 
disability.  The Veteran can attest to factual matters of which 
he has first-hand knowledge, e.g., that he has difficulty hearing 
and difficulty understanding conversations.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran is 
not competent to opine as to his own puretone thresholds or 
speech recognition ability because such opinions require medical 
expertise which he has not been shown to have, and these types of 
findings are not readily observable by a lay person.  See 
Espiritu, supra; Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
Moreover, the Board finds more competent and credible the medical 
opinions provided by the experts at the QTC examinations than the 
lay assertions of the Veteran.  Id; see also Guerrieri v. Brown, 
4 Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches. . .As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's bilateral hearing 
loss are not inadequate.  The Veteran was afforded audiological 
examinations in November 2007 and January 2009.  At the January 
2009 examination, he reported to the audiologist that he had 
difficulty hearing and difficulty understanding conversations.  
It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluations for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disability that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

Entitlement to a compensable initial rating for bilateral hearing 
loss prior to January 17, 2009 is denied.

Entitlement to an initial rating in excess of 20 percent 
disabling for bilateral hearing loss from January 17, 2009 onward 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


